Citation Nr: 1812300	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to a total rating due to unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the RO.  

On May 25, 2017, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  During his May 25, 2017 hearing, the Veteran informed the Board that he wished to withdraw his claim for a TDIU.  

2.  In an unappealed rating decision, dated in March 2005, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

3.  Evidence associated with the record since the March 2005 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  

4.  A diagnosis of PTSD has not been established.  

5.  The Veteran's coronary artery disease is the result of his exposure to Agent Orange during his service in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria have been met to withdraw the issue of entitlement to a TDIU.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The RO's March 2005 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C. § 7105 (2000); 38 C.F.R. § 20.1103 (2004).

3.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The claimed PTSD is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).  

5.  Coronary artery disease is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1116, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

During his May 2017 hearing, the Veteran informed the Board that he wished to withdraw the issue of entitlement to a TDIU.  Hence, with respect to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

The Service Connection Claims

The Veteran seeks service connection for PTSD and a heart disorder.  

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In April 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims for service connection.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  However, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

PTSD

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for PTSD.  That claim has been before VA on several occasions, the last time in March 2005.  At that time, the Veteran did not have a verified stressor or a diagnosis of PTSD.  Therefore, the claim was denied.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Accordingly, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7104 (2000); 38 C.F.R. § 19.192 (2004).  In August 2006, the Veteran filed an application to reopen his claim of entitlement to service connection for PTSD.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  The exception to this rule is 38 U.S.C. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510 (1992).  
New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association; a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).

Evidence added to the record since the RO's March 2005 decision includes a report from D. E. R., a Licensed Mental Health Counselor.  Mr. R. made a diagnosis of PTSD.  In addition, there was a regulatory revision which reduced the evidentiary burden for establishing a stressor.  That revision permitted VA to find the Veteran's eligibility for hostile fire pay to be consistent with a stressor involving fear of hostile military or terrorist activity. 75 Fed. Reg. 39,843 (July 13, 2010) (codified as revised as 38 C.F.R. 3.304(f)(3).  Such evidence is new in the sense that it was not previously been before VA.  It is also material in that it relates to unestablished facts necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record in March 2005 and, when considered with the evidence already on file raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  Therefore, it is sufficient to reopen the claim.

Because new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  In this regard, the Board has obtained the Veteran's VA treatment records, dated through May 2017 and has examined him to determine the nature and etiology of any present psychiatric disorder.  The Veteran has not identified any outstanding and available evidence which could support his claim, and therefore, further development of the record is not warranted.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand unnecessary where it would impose additional burdens on the Board with no benefits flowing to the veteran).  Accordingly, the Board will consider the merits of the claim de novo.  

Although Mr. R. has rendered a diagnosis of PTSD, the preponderance of the evidence is against the claim.  VA records reflecting the Veteran's treatment from March 2000 through July 2017 do show PTSD symptoms and a diagnosis of rule out PTSD.  However, they only confirm a diagnosis of a depressive disorder, a disorder for which service connection has already been established.  Not only are consultations with the VA Mental Health Service negative for a diagnosis of PTSD, the record is replete with negative PTSD screens performed throughout much of the Veteran's treatment.  Nevertheless, VA examined the Veteran in February 2014 and July 2017 to determine the nature and etiology of his psychiatric disability.  Two different board-certified psychiatrists concurred that the Veteran had a persistent depressive disorder rather than PTSD.  Given those opinions, and the absence of an established diagnosis of PTSD during 17 years of VA treatment, the Board finds that the preponderance of the evidence is against Mr. R.'s opinion that the Veteran has PTSD as the result of an in-service stressor.  Accordingly, he does not meet the criteria for service connection, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Heart Disease 

During his hearing, the Veteran contended that his heart disease was due to his exposure to Agent Orange during his service in the Republic of Vietnam.  After reviewing the record and the applicable law, the Board agrees.  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  Those disabilities include, but are not limited to, ischemic heart disease, provided that it was manifested to a degree of at least 10 percent at any time after service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  

Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.313 (a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In this case, the Veteran is shown to have served aboard the USS Bennington (CVS-20) during the period December 22, 1966 through January 23, 1967. VA's data base, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, which was updated in June 2016, shows that the Bennington operated temporarily on Vietnam's inland waterways by entering Qui Nhon Bay Harbor on December 26, 1966.  See also, M21-1, Part IV, Subpart ii.Chapter 1. Section H.2.c.  Therefore, the Veteran is entitled to a presumption of herbicide exposure.  (The Board notes that as of February 2, 2016 Qui Nhon Bay Harbor is no longer considered to be inland waterway, but rather an open water bay.  This is a change from previous policy.  However, veterans who served aboard ships that were already on the list for those locations (such as the Bennington) retain the presumption of Agent Orange exposure.  

In 2009, the Veteran was treated at Tacoma General Hospital and by the VA for coronary artery disease with an ischemic component.  It was manifested to a degree of at least 10 percent, as the Veteran underwent a three vessel coronary artery bypass graft.  Given the Veteran's presumed exposure to Agent Orange, and the known relationship between such exposure and development of ischemic heart disease, the Veteran meets the criteria for service connection.  


ORDER

With respect to the issue of entitlement to a TDIU, the appeal is dismissed.  

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is denied.  

Service connection for heart disease is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


